ORDER

PER CURIAM.
AND NOW, this 10th day of December, 1996, the Petitions for Allowance of Appeal are granted. The case will be submitted on briefs. The parties will limit their briefs to the following questions:
1. Did the Commonwealth Court err in holding that the Pennsylvania State Building and Construction Trades Council, AFLCIO, and the Central Pennsylvania Building Trades Council had standing to file a grievance in this case?
2. Does the Prevailing Wage Act apply to the entire building project because public bodies initially paid for the asbestos removal project?
3. Does the Prevailing Wage Act apply to the entire building project because it is financed under the Tax Increment Financing Act, the Urban Redevelopment Act, or the Housing and Redevelopment Assistance Law?